       Case 2:19-cv-02375-DMC Document 17 Filed 08/04/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERNARD GLEN TAYLOR,                              No. 2:19-CV-2375-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    S. PALAGUMMI, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s second amended complaint, ECF No.

19   16.

20                  The Court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
       Case 2:19-cv-02375-DMC Document 17 Filed 08/04/21 Page 2 of 4


 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the Court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7

 8                                  I. PLAINTIFF’S ALLEGATIONS

 9                  Plaintiff names the following as defendants: (1) S. Palagummi, a doctor at the

10   California Health Care Facility (CHCF); (2) N. Malakkla, a doctor at CHCF; and (3) J. Sonza, the

11   dialysis center manager at CHCF. See ECF No. 16, pg. 2.

12                  Plaintiff states that his health care provider at CHCF was Defendant Palagummi.

13   See id. at 3. Plaintiff claims Defendant Palagummi failed to provide adequate treatment for his

14   kidney problems. See id. As a result, Plaintiff claims he has lost kidney function and requires

15   dialysis. See id. Plaintiff alleges Defendant Malakkla is responsible as a “supervising

16   physician.” Id. Plaintiff adds that Defendant Sonza failed to provide proper care while

17   performing a dialysis treatment procedure. See id. at 4.

18

19                                            II. DISCUSSION

20                  The Court finds that Plaintiff has stated sufficient facts to proceed on an Eighth
21   Amendment medical care claim against Defendants Palagummi and Sonza. Plaintiff has not,

22   however, alleged sufficient facts to state a claim against Defendant Malakkla, who is alleged to be

23   a “supervising physician.” Supervisory personnel are generally not liable under § 1983 for the

24   actions of their employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that

25   there is no respondeat superior liability under § 1983). A supervisor is only liable for the

26   constitutional violations of subordinates if the supervisor participated in or directed the violations.
27   See id. The Supreme Court has rejected the notion that a supervisory defendant can be liable

28   based on knowledge and acquiescence in a subordinate’s unconstitutional conduct because
                                                        2
       Case 2:19-cv-02375-DMC Document 17 Filed 08/04/21 Page 3 of 4


 1   government officials, regardless of their title, can only be held liable under § 1983 for his or her

 2   own conduct and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

 3   Supervisory personnel who implement a policy so deficient that the policy itself is a repudiation

 4   of constitutional rights and the moving force behind a constitutional violation may, however, be

 5   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

 6   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

 7                  When a defendant holds a supervisory position, the causal link between such

 8   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

 9   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

10   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

11   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

12   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

13   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

14                  Here, Plaintiff has not alleged personal conduct on the part of Defendant Malakkla

15   or that this defendant implemented a policy which violates Plaintiff’s constitutional rights.

16   Plaintiff will be provided an additional opportunity to amend.

17

18                                          III. CONCLUSION

19                  Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d
21   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

22   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

23   1262 (9th Cir. 1992). Therefore, if Plaintiff amends the complaint, the Court cannot refer to the

24   prior pleading in order to make Plaintiff's amended complaint complete. See Local Rule 220. An

25   amended complaint must be complete in itself without reference to any prior pleading. See id.

26   ///
27   ///

28   ///
                                                        3
       Case 2:19-cv-02375-DMC Document 17 Filed 08/04/21 Page 4 of 4


 1                   If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Because the complaint appears to otherwise state cognizable claims, if no amended

 8   complaint is filed within the time allowed therefor, the Court will issue findings and

 9   recommendations that the claims identified herein as defective be dismissed, as well as such

10   further orders as are necessary for service of process as to the cognizable claims.

11                   Accordingly, IT IS HEREBY ORDERED that:

12                   1.       The Clerk of the Court is directed to update the docket to reflect that the

13   following are named defendants to this action: S. Palagummi, N. Malakkla, and J. Sonza; and

14                   2.       Plaintiff may file a third amended complaint within 30 days of the date of

15   service of this order.

16

17   Dated: August 4, 2021
                                                              ____________________________________
18                                                            DENNIS M. COTA
19                                                            UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                          4
